The judgment of the lower court in this case was affirmed at the last term of the court without a written opinion. Appellant, in due time, filed a motion for a rehearing, and assumes that we declined to consider its assignments of error, because they were not in compliance with amended rules 24 and 25 (142 S.W. xii), promulgated by the Supreme Court for the government of this court, and, therefore affirmed the judgment without a consideration of the case on its merits. This assumption is incorrect. At the time our opinion was delivered we had before us the decision of the Supreme Court in Railway Co. v. Beasley, 155 S.W. 183, and following the construction of the rules referred to in that case appellant's assignments were considered and the case affirmed, because we were of the opinion the record disclosed no reversible error. Because of the court's heavy docket, and the conclusion that the record presented no new or important question of practice or of law for decision, no written opinion was filed. In the light of the motion for a rehearing filed by appellant's able counsel we have again reviewed the rulings of the trial court assailed in the brief, and are still of the opinion that we would not be warranted in reversing the case, and that a discussion of the questions raised would serve no useful purpose. The motion for rehearing is therefore overruled.